Citation Nr: 1456236	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO. 12-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an earlier effective date for entitlement to service connection for posttraumatic stress disorder (PTSD), prior to November 22, 2010.

2. Entitlement to an earlier effective date for entitlement to a total disability rating based upon individual unemployability (TDIU), prior to November 22, 2010.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran has limited the scope of his appeal to an earlier effective date for service-connected PTSD and TDIU.  Specifically, in a February 2011 notice of disagreement, along with his July 2012 substantive appeal, the Veteran indicated that he was only appealing the effective date of compensation.  The Veteran has not appealed the issue of whether entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is warranted.  Rather, he has specifically limited the issue before the Board to the effective date of compensation.  As such, the Board does not have jurisdiction over entitlement to service connection for the Veteran's diagnosed bipolar disorder and the December 2010 rating decision is final with regard to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating the veteran must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issue of entitlement to an effective date earlier than November 22, 2010 for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was received in September 2004.

2. The most probative and competent evidence reflects that the Veteran was diagnosed with PTSD on October 24, 2008.
3. The most probative and competent evidence reflects that the Veteran's PTSD was caused by or otherwise related to fear of hostile military action while in service.


CONCLUSION OF LAW

The criteria for an effective date of October 24, 2008 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in October 2004 and January 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, two VA examinations were conducted in May 2007 and November 2010 in connection with the Veteran's claim.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Earlier Effective Date - PTSD

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).

Service connection for PTSD and entitlement to a TDIU were granted in a December 2010 rating decision.  The effective date assigned was November 22, 2010, the date the RO determined that the Veteran was first diagnosed with PTSD due to an in-service stressor.  The Veteran contends that an earlier effective date is warranted.  In a May 2014 statement the Veteran indicated that the evidence reflects a diagnosis of PTSD as early as October 30, 2009 and requested that the effective date be adjusted to reflect the same.  He further asserted that his award of a TDIU should also reflect the October 30, 2009 date as it was predicated on his service-connected PTSD.  Additionally, in a February 2011 notice of disagreement, the Veteran asserted that an effective date of July 13, 2010 should be established, or alternatively, that there was evidence of PTSD at the time of the June 2008 rating decision.

The RO concluded that November 22, 2010 was the appropriate effective date for the grant of service connection for PTSD and entitlement to a TDIU, because the RO determined that the Veteran was not diagnosed with PTSD related to an in-service stressor prior to that date.  In this regard, the Board notes that the medical record contains a diagnosis of PTSD by a VA clinical psychologist from October 24, 2008.  The same psychologist affirmed his diagnosis the following month and again in a March 2010 medical opinion.

Further, the November 2010 examination report, on which the RO based the effective date, contains an opinion that the Veteran experienced PTSD for the previous 2 to 3 years.  The examiner reasoned that it was difficult to diagnose PTSD because his non-service related bipolar disorder was unmanaged and masking the symptoms.  However, the examiner stated that since receiving proper treatment for his bipolar disorder, the Veteran's PTSD symptoms have come to the forefront.

The Board notes that the Veteran's claim has been on appeal since his September 2004 claim.  Thus, the remaining question is when entitlement arose.  As discussed, treatment records dated in October 2010 reflect that the Veteran was diagnosed with PTSD by a VA psychologist.  Further, an April 2010 VA medical opinion reflects that the Veteran was unemployable at that time.  While the RO has stated that the Veteran is not entitled to service connection prior to November 22, 2010, in part due to the lack of a verified in-service stressor, the Board finds this to be in error.  The Veteran has asserted that he was exposed to enemy fire while serving in Vietnam.  Military records received in October 2009 corroborate elements of the Veteran's story.  Further, the November 2010 examiner stated that the Veteran's PTSD was the result of his in-service stressor, hostile military action.  Therefore, the date of verification of the in-service stressor is irrelevant to the effective date of the claim and the case turns on the date PTSD was diagnosed.  Thus, October 2008 is when entitlement arose, based upon the diagnosis of PTSD at that time.

An earlier effective date is not warranted as the record does not reflect that the Veteran was diagnosed with PTSD prior to October 2008 by a VA psychiatrist.  Evidence does demonstrate a diagnosis of PTSD in November 2007, however, this diagnosis was made by a rehabilitation specialist, who is not qualified to diagnose PTSD based upon fear of hostile military action under 38 C.F.R. § 3.304.  Therefore, while the Veteran's claim has been pending since September 2004, the later of the two dates would still be October 24, 2008.  38 C.F.R. § 3.400.

Therefore, in considering the evidence of record under the laws and regulations as set forth above, the Board finds that an earlier effective date of October 24, 2008 for the grant of service connection for PTSD is warranted.


ORDER

Entitlement to an effective date of October 24, 2008 for service-connected PTSD, is granted.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claim.

As discussed above, the Board has granted an earlier effective date for entitlement to service connection for PTSD, but there has not yet been any rating assigned for PTSD earlier than November 22, 2010.  The issue of entitlement to TDIU depends, in part, on the rating assigned for PTSD.  In addition, the record does not contain sufficient evidence to determine if the Veteran was unemployable prior to that date.  As of this decision, the Veteran is service-connected for PTSD with an effective date of October 2008, raising the possibility of granting an earlier effective date for TDIU.  Further, the RO has not previously adjudicated whether entitlement to a TDIU is warranted prior to November 2010.  As such, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After a rating for PTSD is established prior to November 22, 2010, forward the Veteran's claims folder to an appropriate clinician for review and to provide a retroactive opinion as to the functional effects of the Veteran's service-connected PTSD on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time since October 2008.  When offering this opinion the examiner must not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for the opinion offered.

2. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

3. Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


